                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                  SOUTHERN DIVISION

PEDRO LOSA,                                             )
                                                        )
                                Plaintiff,              )
                                                        )          JUDGMENT IN A
                                                        )          CIVIL CASE
v.                                                      )          CASE NO. 7:19-CV-148-D
                                                        )
MARCO GHISOLFI,                                         )
                                                        )
                                Defendant.              )

Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS defendant's motion
to dismiss [D.E. 24] and DISMISSES WITH PREJUDICE the amended complaint.



This Judgment Filed and Entered on July 14, 2020, and Copies To:
Gary K. Shipman                                         (via CM/ECF electronic notification)
Sara E. Leopold                                         (via CM/ECF electronic notification)
Caroline Bassett Warren                                 (via CM/ECF electronic notification)
Stanley Yorsz                                           (via CM/ECF electronic notification)




DATE:                                                   PETER A. MOORE, JR., CLERK
July 14, 2020                                           (By) /s/ Nicole Sellers
                                                                   Deputy Clerk




                Case 7:19-cv-00148-D Document 31 Filed 07/14/20 Page 1 of 1
